FILED
                     UNITED STATES COURT OF APPEALS                             MAR 25 2011

                                                                           MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                          U .S. C O U R T OF APPE ALS




ANTHONY JACKSON, M.D.,                             No. 08-56758

              Plaintiff - Appellant,               D.C. No. 2:07-cv-02188-SVW-RZ
                                                   Central District of California,
  v.                                               Los Angeles

MEDICAL BOARD OF CALIFORNIA,
                                                   ORDER AMENDING
              Defendant - Appellee.



Before: B. FLETCHER, PREGERSON, and GRABER, Circuit Judges.

       We grant appellee’s request to take judicial notice of the California State Bar

Association records involving Walter J. Roberts IV. We deny as unnecessary the

request to take judicial notice of the motions filed with the district court.

       Judge Graber votes to grant the petition for panel rehearing in full. Judges

B. Fletcher and Pregerson vote to grant the petition for panel rehearing in part, to

the extent necessary to correct Roberts’s status, and vote to deny the petition for

panel rehearing in all other respects.

       In line two of page three of the memorandum disposition filed on February

18, 2011, the word “disbarred” shall be replaced with the word “suspended” to

correctly reflect the status of Jackson’s former counsel. No further petitions for

panel rehearing or rehearing en banc shall be entertained.